UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22228 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LP (Exact name of registrant as specified in charter) 6101 Condor Drive Moorpark , California 93021 (Address of principal executive offices) (Zip code) Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive Moorpark, California 93021 (Name and address of agent for service) Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Annual Report As of and for the year ended December 31, 2014 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Table of Contents Page Financial Statements Consolidated Statement of Assets and Liabilities 2 Consolidated Summary Schedule of Investments 3 Consolidated Statement of Operations 5 Consolidated Statements of Changes in Partners’ Capital 6 Consolidated Statement of Cash Flows 7 Consolidated Financial Highlights 8 Notes to Consolidated Financial Statements 11 Report of Independent Registered Public Accounting Firm 26 Additional Information 27 Directors and Officers 29 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Statement of Assets and Liabilities December 31, 2014 Assets: Investments at fair value (cost $233,246,384) $ Receivable from PennyMac Loan Services, LLC Interest receivable Other assets Total assets Liabilities: Payable to Investment Manager Accrued expenses Other liabilities Total liabilities Partners' capital $ Partners' capital consists of: Non-controlling Interest $ General partner Limited partner Total partners' capital $ The accompanying notes are an integral part of these financial statements. 2 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Summary Schedule of Investments December 31, 2014 INVESTMENTS - 90%* INVESTMENTS IN NONAFFILIATES - 80%* Description Note Rate State Principal Amount Fair Value Mortgage loans Mortgage Loan ID#1000043954 % FL $ $ Mortgage Loan ID#1000043543 % CA Mortgage Loan ID#1000015063 % FL Mortgage Loan ID#1000043569 % CA Mortgage Loan ID#1000002193 % DC Mortgage Loan ID#1000028984 % CA Mortgage Loan ID#1000043880 % OR Mortgage Loan ID#1000043932 % MA Mortgage Loan ID#1000027965 % CO Mortgage Loan ID#1000035343 % CA Mortgage Loan ID#1000015629 % CA Mortgage Loan ID#1000000784 % CA Mortgage Loan ID#1000017381 % MA Mortgage Loan ID#1000035099 % NE Mortgage Loan ID#1000015520 % GA Mortgage Loan ID#1000000557 % NJ Mortgage Loan ID#1000015969 % MA Mortgage Loan ID#1000043772 % FL Mortgage Loan ID#1000034910 % CA Mortgage Loan ID#1000015179 % CT Mortgage Loan ID#1000016466 % CA Mortgage Loan ID#1000015438 % AZ Mortgage Loan ID#1000026482 % CA Mortgage Loan ID#1000043535 % NE Mortgage Loan ID#1000026543 % GA Mortgage Loan ID#1000034768 % NE Mortgage Loan ID#1000035161 % NE Mortgage Loan ID#1000016663 % OR Mortgage Loan ID#1000028962 % CA Mortgage Loan ID#1000002189 % NY Mortgage Loan ID#1000025942 % CA Mortgage Loan ID#1000000811 % CA Mortgage Loan ID#1000026981 % MA Mortgage Loan ID#1000001651 % FL Mortgage Loan ID#1000043744 % CA Mortgage Loan ID#1000016006 % NY Mortgage Loan ID#1000043755 % MI Mortgage Loan ID#1000001411 % CA Mortgage Loan ID#1000027182 % NE Mortgage Loan ID#1000016833 % NE Mortgage Loan ID#1000026843 % CA Mortgage Loan ID#1000002404 % NY Mortgage Loan ID#1000016499 % NE Mortgage Loan ID#1000015840 % CA Mortgage Loan ID#1000015367 % IL Other % (continued) The accompanying notes are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Summary Schedule of Investments December 31, 2014 (continued) Description Note Rate State Principal Amount Fair Value Real estate acquired in settlement of loans Real Estate Owned ID#1000043536 N/A MI $ $ Real Estate Owned ID#1000001643 N/A FL Real Estate Owned ID#1000038536 N/A MA Real Estate Owned ID#1000043808 N/A FL Real Estate Owned ID#1000029360 N/A MI Other N/A TOTAL INVESTMENTS IN NONAFFILIATES (Cost $206,091,548) INVESTMENTS IN AFFILIATES - 10%* Name of Issuer Shares Fair Value Short-Term Investment BlackRock Liquidity Funds: TempFund Institutional Shares ^ TOTAL INVESTMENTS IN AFFILIATES (Cost $27,154,836) TOTAL INVESTMENTS (Cost $233,246,384) Other assets in excess of other liabilities - 10%* TOTAL PARTNERS' CAPITAL - 100%* $ *Percentages are stated as a percent of partners’ capital ^ Investment represents securities held or issued by related parties All investments are in the United States of America. (Concluded) The accompanying notes are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Statement of Operations For the Year Ended December 31, 2014 Investment income Interest from mortgage loans $ Dividends from related party- BlackRock Liquidity Funds: Tempfund Institutional Shares Home Affordable Modification Program incentives Other Total investment income Expenses Mortgage loan servicing fees Investment advisory fees Collection and liquidation expenses Interest Professional fees Collateral valuation Insurance Directors' fees and expenses Trustee fees Administration fees Loan accounting fees Investment software licensing Taxes Custodian fees. Registration fees Total expenses before mortgage loan servicing fee rebate Mortgage loan servicing fee rebate ) Net expenses Net investment income Net realized gain and change in unrealized gain on investments: Net realized gain on investments Net change in unrealized gain on investments ) Net realized gain and change in unrealized gain on investments ) Net income resulting from operations Less: income attributable to Non-controlling Interest Net increase in partners' capital resulting from operations $ The accompanying notes are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LP and Subsidiaries Consolidated Statements of Changes in Partners’ Capital For the Years Ended December 31, 2014 and 2013 General Limited Partner Partner Total Partners' capital, December 31, 2012 - $ $ $ Distributions - - ) ) Increase in partners' capital from operations: Net investment income - 40 Net change in unrealized gain on investments - Net change in Carried Interest - ) - Net increase in partners' capital from operations - Non-controlling Interest Partners' capital, December 31, 2013 $
